Citation Nr: 0715816	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-18 655	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1953.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in Sioux Falls, South 
Dakota (RO).  A June 2005 Board decision denied entitlement 
to service connection for a left knee disorder.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court).  Consequent to a September 2006 
Order granting a September 2006 Joint Motion for Remand 
(Joint Motion), the veteran's appeal was remanded to the 
Board.  


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board' s 
decision in December 2005, finding that VA failed to satisfy 
its duty to assist the veteran in obtaining supporting 
evidence with regard to his claim for service connection for 
a left knee disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  

Therefore, the Board finds that its decision of June 15, 
2005, failed to provide the veteran due process under the 
law.  Accordingly, in order to prevent prejudice to the 
veteran, the June 15, 2005 decision of the Board must be 
vacated in its entirety, and a new decision will be entered 
as if the June 2005 decision by the Board had never been 
issued.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

